Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 1 of 21 Page ID #7
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 2 of 21 Page ID #8
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 3 of 21 Page ID #9
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 4 of 21 Page ID #10
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 5 of 21 Page ID #11
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 6 of 21 Page ID #12
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 7 of 21 Page ID #13
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 8 of 21 Page ID #14
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 9 of 21 Page ID #15
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 10 of 21 Page ID #16
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 11 of 21 Page ID #17
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 12 of 21 Page ID #18
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 13 of 21 Page ID #19
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 14 of 21 Page ID #20
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 15 of 21 Page ID #21
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 16 of 21 Page ID #22
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 17 of 21 Page ID #23
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 18 of 21 Page ID #24
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 19 of 21 Page ID #25
Case 3:20-cv-00440-RJD Document 1-1 Filed 05/12/20 Page 20 of 21 Page ID #26
                IN THE CIRCUIT COURT OF THE TWENTIETH JUDICIAL CIRCUIT
        Case 3:20-cv-00440-RJD  Document 1-1 Filed 05/12/20 Page 21 of 21 Page ID #27
                                       ST CLAIR COUNTY, ILLINOIS

                INITIAL MANDATORY STATUS CONFERENCE SETTING ASSIGNMENT


      MIRROR FINISH VS COSMETIC CAR
                                                                                            20-L-0249

                                                                                        FII FD
                                                                                   ST. CLAIR COUNTY
          TO: STOKES ERIC
               104 S 2ND STREET                                                     MAY 0 8 2020
               FESTUS, MO 63028
                                                                             22           tdad,   A-
                                                                                            RCUIT CLERK



                 Date : 7/13/2020              Time : 9:00 AM                Room : 405


      The above-styled case is assigned to: HON. STEPHEN P. MCGLYNN.

  Counsel familiar with the case and authorized to act is ordered to appear for an Initial Mandatory
  Status Conference on the above date, time and courtroom pursuant to Local Rule 6.06, and
  Supreme Court Rule 218.


  At the aforesaid conference the following shall be considered:

           1.       Service upon all of the parties;
           2.       Whether the case will be jury or no-jury;
           3.       The nature, issues, and complexity of the case;
           4.       Simplification of the issues;
           5.       Amendments and challenges to the pleadings;
           6.       Admissions of fact and documents;
           7.       Limitations of discovery, including but not limited to written discovery, depositions,
                    and opinion witnesses;
           8.       Third parties;
           9.       Scheduling of settlement conferences;
           10.      Necessity of subsequent case management conferences;
           11.      Trial settings.




                                                           Office of Chief Judge




L63
